Citation Nr: 1531110	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back disability from October 15, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1999 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2005, a travel board hearing was held.  The appeal was remanded in October 2005, January 2007, and January 2008.  In April 2010, the Board granted a 20 percent rating for the low back disability prior to October 15, 2007, and remanded the issue of entitlement to a rating greater than 20 percent from that date.  That issue was again remanded in February 2012 and November 2012.  

In February 2013, the Board denied an initial rating in excess of 20 percent for a low back disability from October 15, 2007.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's February 2013 decision and remanded the matter for further development and readjudication.  

In December 2014, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted her hearing was no longer employed by the Board and she was offered the opportunity for additional hearing.  She responded in April 2015, indicating that she did not want another hearing.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In the Memorandum Decision, the Court concluded that the Board's determination that the August 2010 VA examination was adequate was clearly erroneous.  The Court noted that the examination did not appear to comply with Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995) and further stated:

In particular, the examination report does not portray the additional functional limitation caused by [the Veteran's] back disability "in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups," and does not state that such a determination cannot be made.  (Citations omitted).

The Court found this error prejudicial because of the possibility of staged ratings and stated that the Board's conclusory statement that there was no basis for a staged rating would have to be reconsidered on remand after the Board sought either clarification of the August 2010 VA examination report with respect to additional functional limitations or obtained a retroactive opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2010 VA spine examination for clarification.  The claims folder must be available for review.  

The examiner is specifically requested to review the August 2010 examination report and to describe any additional range of motion loss due to pain on use or during flare-ups and to express such in terms of degrees.  
If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative.

If the August 2010 examiner is unavailable, obtain a retroactive opinion responsive to the above from a similarly qualified VA examiner.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the requested development, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for a low back disability from October 15, 2007.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






